Title: To Thomas Jefferson from George Jefferson, 21 April 1807
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 21st. Apl. 1807
                        
                        I am sorry to inform you that I last night received information that the vessel in which your groceries were,
                            is ashore somewhere in Princess Anne; the cargo has been delivered by the Capt to a person who calls himself (as I
                            understand him) a commissioner of wrecks.—he does not appear to think it is much injured.—I shall write to him to night
                            and request him to forward up your things as speedily as possible.
                        I annex a list of the Tobacco, & will forward an acct of the sales so soon as I dispose of the 2 Hhds
                            stemm’d, for which just now there is scarcely any demand. Mr. Griffin did inform me of his proportion, but as I did not
                            conceive myself to be authorised to make a settlement with him, I paid so little attention that I do not recollect it.—I
                            informed him his best way would be to get an order from you for so much money.—I yesterday remitted Mr. Tazewell 1000$,
                            which perhaps I should have done before. I had calculated however upon his making application to me. I send you 4 gross of
                            corks & am 
                  Dear Sir Yr Very humble servt.
                        
                            Geo. Jefferson
                            
                        
                    
                     
                        
                           
                              No.
                              335—
                              164—
                              1766
                              
                           
                           
                              
                              336—
                              157—
                              1573
                              
                           
                           
                              
                              338—
                              156—
                              1619
                              
                           
                           
                              
                              339—
                              156—
                              1599
                              
                           
                           
                              
                              340—
                              156—
                              1652
                              
                           
                           
                              
                              341—
                              156—
                              1494
                              
                           
                           
                              
                              342—
                              159—
                              1802
                              
                           
                           
                              
                              343—
                              150—
                              1600
                              
                           
                           
                              
                              344—
                              155—
                              1650
                              
                           
                           
                              
                              345—
                              150—
                              1648
                              
                           
                           
                              
                              346—
                              156—
                              1652
                              
                           
                           
                              
                              347—
                              160—
                              1621
                              
                           
                           
                              
                              348—
                              156—
                              1600
                              
                           
                           
                              
                              350—
                              156—
                              1500
                              
                           
                           
                              
                              351—
                              158—
                              1590
                              
                           
                           
                              
                              352—
                              160—
                              1818
                              
                           
                           
                              
                              353—
                              156—
                              1600
                              
                           
                           
                              
                              354—
                              150—
                              
                                 1586
                              
                              29370 @ 7$:2055.90
                           
                           
                              stemm’d
                              337—
                              158—
                              1422
                              }
                              
                           
                           
                              
                              349—
                              158—
                              
                                 1616
                              
                              3038 unsold
                           
                        
                     
                  
               